Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 1 of 6 Page ID #:270




 Michael M. Ahmadshahi, Esq. (Bar No. 219933)
 Email: mahmadshahi@mmaiplaw.com
 AHMADSHAHI LAW OFFICES
 2030 Main Street, Suite 1300
 Irvine, CA 92614
 Telephone: 949.260.4997
 Facsimile: 949.260.4996
 Attorney for Defendant
 Michael Tandberg



                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION

                                   )
 SPECTRUM LABORATORIES,            )    Case No.: 8:19-cv-00962-GW-AGR
                                   )
 LLC,                              )
                                   )    DEFENDNT TANDBERG’S
              Plaintiff,           )
                                   )    STATEMENT RE STATUS
                 v.                )    CONFERENCE
                                   )
                                   )
 MICHAEL TANDBERG, ET AL.,         )
                                   )
             Defendants.           )
                                   )
 MICHAEL TANDBERG                  )
                                   )
          Counterclaimant,         )
                                   )
                 v.                )
                                   )
 SPECTRUM LABORATORIES,            )
                                   )    DATE: JANUARY 23, 2020
 LLC,                              )    TIME: 8:30 AM
                                   )
          Counterdefendant.        )    CTRM: 9D, 9TH FL
                                   )    Judge: The Honorable George H. Wu
     Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 2 of 6 Page ID #:271




1           Defendant and Counterclaimant Michael Tandberg (“Tandberg” or
2     “Defendant”), by and through its undersigned counsel, files this Statement re
3     Status Conference in advance of and in preparation for the Status Conference
4     Hearing scheduled for January 23, 2020.
5           Defendant decided not to participate in the Claim Construction Process in
6     order to better allocate his resources in defending this frivolous lawsuit. In
7     particular, Defendant did not present Invalidity Contentions pursuant to Patent
8     L.R. 3-3.
9           In turn, Plaintiff decided not to participate in the Claim Construction
10    Process either. In particular, the Parties did not Exchange List of Claim Terms to
11    Be Construed, pursuant to Patent L.R. 4-1, and Exchange of Preliminary Claim
12    Constructions and Extrinsic Evidence, pursuant to Patent L.R. 4-2.
13          In the Joint Claim Construction and Prehearing Statement (Dkt. 53),
14    pursuant to Patent L.R. 4-3, Defendant stated that: “Notwithstanding his intention
15    not to participate in the Claim Construction process pursuant to N.D. Cal. LPR,
16    Defendant asserts that the claims of the ‘776 patent and the ‘105 patent
17    (collectively, “Patents”) are not infringed and/or they are invalid for failure to
18    comply with one or more of the requirements of United States Code, Title 35,
19    including without limitation, 35 U.S.C. §§ 101, 102, 103, 112, and 116 and the
20    rules, regulations, and laws pertaining thereto, as fully described in his Answer
21    and Counterclaim (Dkt. 30 and 31).” (Dkt. 53, Page 4, Lns. 12-18).
22          As of January 1, 2020, drug masking products are illegal in California.
23    California Health & Safety Code § 24135 provides: “Drug masking products
24    prohibited [Effective January 1, 2020]
25          (a) Except as authorized by law, a person shall not distribute, deliver, or
26    sell, or possess with intent to distribute, deliver, or sell, a drug masking product.
27          (b) For purposes of this section, the following definitions apply:
28




                                                     2
                       Defendant’s Statement re Status Conference-8:19-cv-00962-GW-AGR
     Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 3 of 6 Page ID #:272




1           (1) ‘Drug masking product’ means synthetic urine or any other substance
2     designed to be added to human urine or human hair for the purpose of defrauding
3     an alcohol or drug screening test.
4           (2) ‘Synthetic urine’ means any substance that is designed to simulate the
5     composition, chemical properties, physical appearance, or physical properties of
6     human urine.” Cal. Health & Safety Code § 24135.
7           Defendant has recently become aware that Plaintiff continues to sell its
8     synthetic urine product, which is the subject matter of the asserted Patents, in the
9     State of California. On January 14, 2020, a California resident purchased
10    Plaintiff’s synthetic urine from its website (See, Exhibit-1).
11          On January 16, 2020, Defendant, through his undersigned attorney,
12    contacted the Federal Bureau of Investigation (“FBI”) and California Department
13    of Justice, Bureau of Investigation (“CBI”) to inform the respective authorities of
14    Plaintiff’s criminal activities in the State of California. (See Exhibit-2).
15
            In light of the forgoing, Defendant respectfully informs this honorable
16
      Court that he intends to file a motion for leave to amend its Invalidity Contentions
17
      under Patent L.R. 3-6. See, e.g., Karl Storz Endoscopy-Am., Inc. v. Stryker Corp.,
18
      No. 14-cv-00876-RS (JSC), 2016 U.S. Dist. LEXIS 63649, 2016 WL 2855260, at
19
      *3 (N.D. Cal. May 13, 2016) (stating that “the court retains discretion to grant
20
      leave to amend even in the absence of diligence so long as there is no prejudice to
21
      the opposing party.”)
22

23

24

25

26

27

28




                                                     3
                       Defendant’s Statement re Status Conference-8:19-cv-00962-GW-AGR
     Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 4 of 6 Page ID #:273




1
                                                 Respectfully submitted,
2           Dated: January 22, 2020,             AHMADSHAHI LAW OFFICES
3

4                                                By:     /s/Michael M. Ahmadshahi
                                                         Michael M. Ahmadshahi, PhD, Esq.
5
                                                         Attorney for Defendant
6                                                        Michael Tandberg
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   4
                     Defendant’s Statement re Status Conference-8:19-cv-00962-GW-AGR
     Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 5 of 6 Page ID #:274




1                               CERTIFICATE OF SERVICE
2

3           I, Michael M. Ahmadshahi, certify under penalty of perjury that the
4     foregoing was served on the interested parties listed below, via the Court’s
5     Electronic Filing Program, United States Mail, Electronic Mail, and/or any other
6     manner permitted by the Federal Rules of Civil Procedure on January 22, 2020.
7

8     Dated January 22, 2020,
9

10
                                  By:     /s/ Michael M. Ahmadshahi
                                          Michael M. Ahmadshahi, PhD, Esq.
11                                        AHMADSHAHI LAW OFFICES
12                                        2030 Main Street, Ste. 1300
                                          Irvine, CA 92614
13
                                          Telephone: 949.260.4997
14                                        Facsimile: 949.260.4996
15
                                          Email: mahmadshahi@mmaiplaw.com
                                          Attorney for Defendant
16

17

18

19

20

21
      THE MALONEY FIRM, APC
22    Patrick M. Maloney – SBN 197844
      pmaloney@maloneyfirm.com
23
      Nicole A. Poltash – SBN 323240
24    npoltash@maloneyfirm.com
25
      2381 Rosecrans Avenue, Suite 405
      El Segundo, California 90245
26    Telephone: (310) 540-1505
27    Facsimile: (301) 540-1507
28




                                                    5
                      Defendant’s Statement re Status Conference-8:19-cv-00962-GW-AGR
     Case 8:19-cv-00962-GW-AGR Document 55 Filed 01/22/20 Page 6 of 6 Page ID #:275




1
      McDONALD HOPKINS LLC
      David B. Cupar – pro hac vice
2     dcupar@ mcdonaldhopkins.com
3     Matthew J. Cavanagh – pro hac vice
      mcavanagh@mcdonaldhopkins.com
4
      Brynne A. Grady – pro hac vice
5     bgrady@mcdonaldhopkins.com
6
      600 Superior Avenue, Suite 2100
      Cleveland, Ohio 44114
7     Telephone: (216) 348-5400
8     Facsimile: (216) 348-5474
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                  6
                    Defendant’s Statement re Status Conference-8:19-cv-00962-GW-AGR
